           EXHIBIT A




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 5 Document 187-1
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                                   Plaintiff,
                                                                 CASE NO. 1:17-CV-70
     v.

WAL-MART STORES EAST, LP,

                                   Defendant.


          PLAINTIFF EEOC’S WITNESS LIST PURSUANT TO RULE 26(a)(3)




  1. Plaintiff, Equal Employment Opportunity Commission (EEOC) expects to present
     testimony from the following people:

     Amy Jo Stevenson
           N2660 Hayton Road, P.O. Box 183
           New Holstein, WI 53061
           (920) 464-0831

     Custodian of Records for Walmart Stores East, LP
            Walmart Store
            4115 Calumet Ave
            Manitowoc, WI 54220

     Walmart’s 30(b)(6) Deponent, November 14, 2018 and April 5, 2019 (by deposition)

     Julia Stern (by deposition and/or live)
             2814 11th Street
             Two Rivers, WI 54241
             (920) 793-4784

     Karen Becker (by deposition and/or live)
           7115 State Highway 67
           Kiel, WI 53042
           (920) 286-3433




     Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 5 Document 187-1
   Bonnie Popp (by deposition and/or live)
         W740 County Road JJ
         Brillion WI 54110
         (920) 588-0206

   Denise Morgan (by deposition and/or live)
          13376 Kodiak Road
          Neosho, MO 64850-6826
          (479) 586-1950

   Robin Castro (by deposition and/or live)
         2356 South 18th Street
         Manitowoc, WI 54220
         (920) 645-3074

   David Smith, M.D.
          Children’s Hospital of Wisconsin
          9000 W. Wisconsin Avenue
          PO Box 1997, MSB140
          Milwaukee, WI 53201-1997
          (414) 719-8632

   Lee Spude (by deposition and/or live)
         1835 County Road C.
         Brussels, WI 54204
         (920) 493-03735

2. The EEOC may present testimony from the following people if the need arises:

   Kent Abitz (by deposition and/or live)
         513 Jefferson Circle
         Howards Grove, WI 53083
         (920) 960-1761

   Marlo Spaeth
          1419 N. 8th Street
          Manitowoc, WI 53061
          (920) 464-0831

   Debbie Moss (by deposition and/or live)
         1320 Marshall Street
         Manitowoc, WI 54220
         (920) 901-5069


3. The EEOC reserves the right to call the following witnesses:



                                   2
   Case 1:17-cv-00070-WCG Filed 06/11/21 Page 3 of 5 Document 187-1
       Any witness necessary to lay foundation for the admission of an exhibit;

       Any witness identified, listed, or called by Defendants;

       Any rebuttal witnesses; and

       Any witness necessary for impeachment purposes.


       As the Court and Walmart are aware, there are a number of motions in limine pending

disposition by the Court. The Court’s ruling on those motions in limine will affect the EEOC’s

decisions as to evidence and testimony that will be necessary or unnecessary to plaintiff’s case.

Accordingly, the EEOC respectfully reserves all rights to which it is entitled to amend the

foregoing witness list by either supplementing it or removing listed witnesses as a function of the

Court’s ruling once such ruling has been issued.


Dated: June 11, 2021.


                                             EQUAL EMPLOMENT OPPORTUNITY
                                             COMMISSION

                                             Counsel for Plaintiff

                                             /s/ Justin Mulaire
                                             Justin Mulaire
                                             Supervisory Trial Attorney
                                             EEOC Chicago District Office
                                             230 S Dearborn St., Suite 2920
                                             Chicago, IL 60604
                                             Telephone: (312) 872-9666
                                             Facsimile: (312) 588-1260
                                             justin.mulaire@eeoc.gov


                                             /s/ Carrie Vance
                                             Carrie Vance
                                             Trial Attorney




                                       3
       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 4 of 5 Document 187-1
                             /s/ Leslie N. Carter
                             Leslie N. Carter
                             Trial Attorney

                             310 West Wisconsin Avenue, Suite 500
                             Milwaukee, WI 53203-2292
                             ☏ (414) 662-3686
                             📠📠 (414) 297-3146
                             justin.mulaire@eeoc.gov
                             carrie.vance@eeoc.gov
                             leslie.carter@eeoc.gov




                                4
Case 1:17-cv-00070-WCG Filed 06/11/21 Page 5 of 5 Document 187-1
